Citation Nr: 0205282	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-40 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
13, 1998, for a 60 percent rating for herniated nucleus 
pulposus, L4-L5, fibromyositis, lumbosacral paravertebral 
(LPV) muscles.

2.  Entitlement to an effective date earlier than November 
13, 1998, for a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to January 1954.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision of the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
a 60 percent rating for herniated nucleus pulposus, L4-L5, 
fibromyositis, LPV muscles from November 13, 1998 and granted 
TDIU, both effective from November 13, 1998.

In a statement submitted in February 2002, the veteran 
withdrew an appeal regarding the rating for pes planus.


FINDINGS OF FACT

1.  A December 1995 denial of a rating in excess of 20 
percent for fibromyositis, LPV muscles was not appealed and 
is final.

2.  A December 1995 denial of TDIU was timely appealed.

3.  The veteran filed a claim for an increased rating for his 
back disability on November 13, 1998; there is no medical 
evidence in the year prior to that date showing that the low 
back disability had increased in severity.

4.  Prior to November 13, 1998, it was not factually 
ascertainable that the veteran was unemployable due to 
service connected disability.  


CONCLUSIONS OF LAW

1.  An effective date earlier than November 13, 1998, for a 
60 percent rating for the veteran's service-connected low 
back disorder is not warranted.  38 U.S.C.A. § 5107, 5110(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.1(p), 3.155, 3.400(o) 
(2001).

2.  An effective date earlier than November 13, 1998, for 
TDIU is not warranted.  38 U.S.C.A. § 5107, 5110(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.1(p), 3.155, 3.400(o) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in the 
instant case.  However, the Board finds that VA's duties to 
the veteran mandated by the VCAA are met with respect to the 
issues at hand.

VA has a duty to notify a claimant and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Here, the 
discussions in the RO decision and the Statement of the Case 
informed the veteran and his representative of what is needed 
to substantiate the claims, and complied with VA's 
notification requirements.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Here, the RO has obtained all relevant treatment records.  
The veteran has not mentioned any unobtained evidence 
relevant to his claim.  Another VA examination is not 
indicated because an updated report on the status of the 
service-connected disabilities would have no relevancy in a 
claim for an earlier effective date.  There is no indication 
that the veteran's claims are incomplete.

The RO has complied with or surpassed the mandates of the 
VCAA and its implementing regulations.  The Board finds that 
it is not prejudicial to the veteran to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Law and Regulations

Generally, an increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not file 
a timely notice of disagreement with the decision or does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  In 
order to reasonably raise a claim of clear and unmistakable 
error, the claimant must provide some degree of specificity 
as to what the alleged error is.  In addition, the claimant 
must offer some persuasive reasons as to why the result would 
have been manifestly different but for the alleged error, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Analysis - Earlier Effective Date for Increased Rating

In December 1995, the RO reviewed the reports of VA treatment 
records for the period of January 1992 to August 1993, a VA 
orthopedic examination dated in December 1993, and a VA EMG 
examination dated in January 1994, and issued a rating 
decision denying a rating in excess of 20 percent for 
fibromyositis, LPV Muscles.  The rating decision also 
addressed the issues of entitlement to an increased rating 
for pes planus and entitlement to TDIU.  The veteran was 
notified of the rating.  He submitted a notice of 
disagreement, specifying that it was with the denials of an 
increased rated for pes planus and TDIU.  He perfected an 
appeal as to the pes planus and TDIU.  He did not appeal the 
rating decision as to his service connected low back 
disorder, and it became final.  It remains final unless there 
was clear and unmistakable error in the rating.  Clear and 
unmistakable error in the December 1995 rating has not been 
alleged by the veteran or his representative, and is not 
evident.

The next communication of any sort from the veteran making 
reference to the rating for his service connected back 
disorder was received on November 13, 1998.  He wrote 
requesting that his back be evaluated and considered for 
increased compensation.  The RO obtained VA treatment records 
from July 1997 through December 1999.  Before November 1998, 
the records showed treatment for diabetes mellitus, a right 
plant callus, degenerative arthritis, and dermatophytosis.  A 
VA orthopedic examination was completed in October 1998 in 
conjunction with the veteran's claim for non-service-
connected pension benefits.  Private orthopedic consultations 
dated in May 1999 and September 1999 were submitted by the 
veteran.  The veteran appeared for an RO hearing in January 
2000.  Another VA orthopedic examination was completed in 
June 2000.  Ultimately, in July 2001, based on the VA and 
private orthopedic evaluations, the RO increased the rating 
for the veteran's service connected low back disorder to 60 
percent, effective from November 13, 1998, the date of the 
claim.  VA treatment records do not show any treatment of the 
veteran's low back in the year before November 13, 1998. 

The effective date of an award of increased compensation 
should be the earliest date on which it is factually 
ascertainable that an increase in disability occurred if a 
claim for increase is received within one year from that 
date.  Here, after the final rating decision assigning a 20 
percent rating for the back disability in December 1995, 
there is no medical evidence showing an increase in back 
disability in the year prior to November 13, 1998.  It was 
not factually ascertainable before November 13, 1998 that an 
increase in back disability had occurred.  The ultimate grant 
of an increased rating was based on later dated medical 
evidence.  Consequently, the effective date for the grant of 
an increased rating for the low back disability could not be 
earlier than the November 13, 1998 date of claim.  As the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.

Analysis - Earlier Effective Date for TDIU

The veteran filed a claim for TDIU on September 18, 1993.  
The December 1995 rating decision denied TDIU.  The veteran 
timely filed a notice of disagreement with, and perfected an 
appeal of, that decision.  TDIU was granted from November 13, 
1998, the date on which the veteran filed a claim for an 
increased rating for his service connected low back disorder.  

Consideration of the claim for an earlier effective date for 
the TDIU begins with a determination as to when it was first 
shown that the veteran was unemployable due to service 
connected disability (essentially his low back disorder as 
his pes planus was, and remains, noncompensable).   

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  An increase in disability compensation (here 
TDIU) may be granted from the earliest date on which it is 
factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Here, the veteran had, and 
continues to have, a single service connected disability 
which is compensable, his low back disorder.  So the 
"objective" criteria were not met at any point in time 
prior to November 13, 1998.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).  
Prior to November 13, 1998, the veteran did not meet the 
schedular requirements above.  Consequently, any award of 
TDIU would have had to have been on an extraschedular basis.  
Factors warranting extraschedular consideration for TDIU 
prior to November 13, 1998 have not been alleged, e.g., it is 
not alleged that the low back disorder required frequent or 
prolonged hospitalizations.  On the contrary, when the 
veteran was examined in October 1998, it was noted that he 
had not been treated for the low back in the past year.  
We return to the question of when was it first factually 
shown that due to service connected disability the veteran 
was incapable of engaging in employment.  The sole fact that 
a veteran is unemployed or has difficulty obtaining 
employment is not enough. The question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A 
critical factor in this case is that to establish TDIU the 
unemployability must be due to service connected disability.  
The veteran had previously (effective in 1996) been found to 
be entitled to VA pension benefits, which connotes 
unemployability.  However, that determination was based on 
consideration of severely disabling nonservice connected 
disabilities, primarily uncontrolled diabetes.  The low back 
disorder, of itself, was not sufficiently severe to preclude 
employment; e.g., on October 1998 VA examination, prolonged 
sitting or standing precipitated pain, and the veteran 
related that he occasionally wore a lumbar corset, but 
functional limitations due to back disability sufficient to 
prevent any regular gainful employment were not reported.  

There is no competent (medical) evidence that prior to 
November 13, 1998 the veteran was unemployable to service 
connected disability, alone.  The medical evidence that was 
the basis for the award of the TDIU, and that first showed 
that the low back disorder was indeed of sufficient severity 
to prevent employment in and of itself (treatment records in 
1999 and afterwards and reports of private and VA 
examinations in 1999 and 2000) was compiled after November 
13, 1998.  It does not provide a basis for setting an 
effective date for the award of TDIU prior to that date.  

The preponderance of the evidence is against this claim, and 
it must be denied.



ORDER

An effective date earlier than November 13, 1998, for a 60 
percent rating for herniated nucleus pulposus, L4-L5, 
fibromyositis, LPV muscles is denied.

An effective date earlier than November 13, 1998, for TDIU is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

